Name: Commission Regulation (EC) No 485/94 of 3 March 1994 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 /20 Official Journal of the European Communities 4. 3 . 94 COMMISSION REGULATION (EC) No 485/94 of 3 March 1994 fixing the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 0 ;Having regard to the Treaty establishing the European Community, Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ;Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the fourth subparagraph third of Article 13 (2) thereof, Whereas Council Regulation (EEC) No 990/93 (8) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas the refunds must be fixed taking into account the factors referred to in Article 2 of Commission Regula ­ tion EEC No 1533/93 (3), as amended by Regulation (EC) No 1 20/94 (4), laying down detailed rules on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals ; Whereas in follows from applying these rules to the present situation on markets in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas the refund applicable in the case of malts must be calculated with amount taken of the quantity of cereals required to manufacture the products in question ; whereas the said quantities are laid down in Regulation (EEC) No 1533/93 ; HAS ADOPTED THIS REGULATION : Article 1Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destin ­ ation ; The export refunds on malt listed in Article 1 (c) of Regu ­ lation (EEC) No 1766/92 shall be as set out in the Annex hereto. Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 0, as amended by Regulation (EC) No 3528/93 (% are used to convert amounts expressed in third country currencies Article 2 (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. This Regulation shall enter into force on 4 March 1994. (3) OJ No L 151 , 23 . 6. 1993, p. 15. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . (6) OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 108 , 1 . 5 . 1993, p. 106. (8) OJ No L 102, 28 . 4. 1993, p. 14. 4. 3 . 94 Official Journal of the European Communities No L 61 /21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX to the Commission Regulation of 3 March 1994 fixing the export refunds on malt (ECU/ tonne) Product code Refund (') 1107 10 19 000 69,00 1107 1099000 93,00 1107 20 00 000 108,50 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Monte ­ negro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.